                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-242-DCK

 JACQUELINE REID,                                       )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )     ORDER
                                                        )
 WAL-MART STORES EAST, LP,                              )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion For Summary

Judgment” (Document No. 7) filed January 22, 2020. The parties have consented to Magistrate

Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion as moot.

         The undersigned notes that a “Case Settlement Notice” was filed on February 5, 2020,

notifying the Court that the parties reached a settlement in this matter. See (Document Nos. 9 and

10). As such, a Stipulation of Dismissal is expected to be filed by March 6, 2020.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion For Summary Judgment”

(Document No. 7) is DENIED AS MOOT.


                                  Signed: February 13, 2020
